DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.    The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
2.	Claims 2-22 are pending in this application (16/360,630), as Applicant has filed a Request for Reconsideration under 37 CFR 1.111 on 03/18/2021, following the     Non-Final Rejection office action dated 12/22/2020.
	Claims 2, 9, and 16 have been amended. 
	Claim 1 had been previously canceled.
(Please see page 8 of Applicant Arguments/Remarks, filed on 03/18/2021)
Applicant's submissions have been entered. 

Priority
3.	Applicant claims Domestic Priority for this application (16/360,630) filed on 03/21/2019 as a Continuation of US application no. 15/385,223 filed on 12/20/2016 (granted patent US10241770B2 on 03/26/2019), which is a Continuation of US application no.15/050,137 filed on 02/22/2016 (granted patent US 9557978 on 01/31/2017), which is a Continuation of US application no.13/421,124 filed on 03/15/2012 with a Provisional filing date of 03/16/2011 (abandoned on 03/09/2016). 

Double Patenting 

4.	A rejection based on double patenting of the "same invention" type finds its support in the language of pre-AIA  35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain _a patent therefor ..." (Emphasis added). Thus, the term "same invention," in this context, means an invention drawn to identical subject matter. See Millerv. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
37 CFR 1.78(b) provides that when two or more applications filed by the same applicant contain conflicting claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the conflicting claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822. 
5. 	Claims 2, 9, and 16, of this Application (#16/360,630) are rejected on the ground of obviousness type double patenting as being un-patentable over Claim 8 of the patent (US10241770B2, date of patent 03/26/2019).  A side-by-side comparison of the 
Claim
Lim
Examined Claims (16/360,630) 
Claim
Patented Claims (US10241770B2)
2

A computer-implemented method comprising:


8
A computer-implemented method comprising:

1
obtaining a plurality of application programming interface calls;



8
deriving, for each of the plurality of configuration specifications, a plurality of application programming interface calls …


 2
identifying one or more configurable service parameters of a reusable template associated with a cloud-based service;

8
…using the definitions for each of the configurable class parameters for the one or more object-oriented classes specified by the corresponding configuration specification;


3
determining, using the identified one or more configurable service parameters of the reusable template associated with the cloud-based service, one or more application programming interface calls from the plurality of application programming interface calls, the one or more application programming interface calls for configuring a cloud-based deployment of the cloud-based service;


8
deriving, for each of the plurality of configuration specifications, a plurality of application programming interface calls for configuring a cloud-based deployment of the corresponding service using the definitions for each of the configurable class parameters for the one or more object-oriented classes specified by the corresponding configuration specification; and


4
modifying the one or more application programming interface calls to satisfy the identified one or more configurable service parameters of the reusable template associated with the cloud-based service: and


 
5
causing execution of the modified one or more application programming interface calls to configure the cloud-based deployment of the cloud-based service.

8
causing, for each of the plurality of configuration specifications, execution of each of the plurality of application programming interface calls to configure the cloud-based deployment of the corresponding service.








Examiner Note: Please note, for example, the following differences between the examined claims and the corresponding claims of the patent (US10241770B2) and the explanations: 
		Claim 2 (and similarly, claims 9 and 16) of the examined application (16/360,630) differs from claim 8 of the patent (US10241770B2) in that claim 2 of the examined application contains fewer limitations than claim 8 of the patent, but claim 8 of the patent comprises all limitations of claim 2 of the examined application except for the feature “using the identified one or more configurable service parameters of the reusable template associated with the cloud-based service” of limitation 3, and the feature “modifying the one or more application programming interface calls to satisfy the identified one or more configurable service parameters of the reusable template associated with the cloud-based service;” of limitation 4 (Please see the above Table of comparison).  However, Rubin (US 2002/0065957 A1, e.g., par [0011]:  “…a reusable object oriented (OO) framework for use with object oriented programming systems  par [0190]:  “… A parameterized class is represented by a cloud-shaped class icon with a rectangular box placed over a portion of the cloud.  The parameter list is named within the rectangular box.  An instantiated class includes a parameter box, called an adornment, in contrast to a dashed line box for a general class.…”) teaches the above feature of limitation 3, while Rubin (e.g., Fig. 16, pars [0129]-[0130]) teaches: The InformationRetrievalSystem class is extensible [modifying] as a template class for objects of its component classes and as a template for other InformationRetrievalSystem classes, which permits different parsers, stoplists, and word indexes to be used by the system, so long as they meet the interface requirements of the classes, and as a template for other InformationRetrievalSystem classes, it permits override [modifying] of object methods, so that a method can interact differently from the default method, if desired by a framework user, and can interact with different objects of the component classes, if desired by a framework user, which renders limitation 4 of examined claim 1, obvious.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to beneficially modify the invention of the patent (US10241770B2) by incorporating the teachings of Rubin for using one or more configurable service parameters of a reusable template associated with the cloud-based service.  A person having ordinary skill in the art would have been motivated to do so because, there is a need for an information retrieval system development mechanism tool that provides a basis for more rapid, less expensive, and simpler development of information retrieval systems with greater user flexibility (see Rubin, par [0010]).  The patent (US10241770B2) and Rubin are analogous arts directed generally to managing cloud services.  


Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


7.	Claims 2-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable by Hopmann et al. (US 2012/0103506 A1; Pub. Date: Apr. 26, 2012; Filed: Oct. 20, 2010; hereinafter Hopmann), in view of Rubin (US 2002/0065957 A1; hereinafter Rubin, cited by Applicant as prior art in IDS filed on 05/21/2019).
1. (Cancelled) 
Regarding Claim 2, Hopmann teaches: 
(Currently Amended) A computer-implemented method (See, e.g., Hopmann, Figs. 1, 7; par [0010]: “FIG. 7 shows a process for using a Web Service API for managing and deploying machines in an online service.”  Also see, e.g., Hopmann, par [0003]: “… the API includes methods for deploying machines, updating machines, removing machines, performing configuration changes on servers, Virtual Machines (VMs), as well as performing other tasks relating to the management of the online service. …”  Examiner Note (EN): Hopmann teaches: a process [method] for using a Web Service API for managing and deploying machines in an online service) comprising:

obtaining a plurality of application programming interface calls (See, e.g., Hopmann, Figs. 1, 7; par [0013]: “… The cloud manager is configured to receive requests through an idempotent and asynchronous application web service application programming interface (API) 150 that can tolerate intermittent network failures.”  EN: Hopmann teaches: The cloud manager is configured to receive requests through an  [obtaining a plurality of application programming interface calls]);

determining,…, one or more application programming interface calls from the plurality of application programming interface calls, the one or more application programming interface calls for configuring a cloud-based deployment of the cloud-based service (See, e.g., Hopmann, Figs. 1, 7; par [0013]: “FIG. 1 illustrates a cloud management system for managing networks that are associated with an online service.  System 100 illustrates cloud manager 105 that is connected to and manages different networks potentially distributed across the world.  Each of the networks is configured to provide content services for one or more tenants (e.g. clients, customers).  The networks may be hosted within a cloud service and/or in an on-premises data center.  Cloud manager 105 is used in deploying, configuring and managing the networks.  The cloud manager is configured to receive requests through an idempotent and asynchronous application web service application programming interface (API) 150 that can tolerate intermittent network failures.”  Also see, e.g., Hopmann, par [0003]: “… the API includes methods for deploying machines, updating machines, removing machines, performing configuration changes on servers, Virtual Machines (VMs), as well as performing other tasks relating to the management of the online service. …”  Hopmann, par [0077]: “Some update methods have properties that are only set on the first invocation of the update method.  Subsequent calls using the same update method with the same parameters may check to see if the initial properties have already been set to determine when the update method has already been called.”  Hopmann, par [0085]: “…a determination is made as to whether this request is the first request received through the API with the received parameters. …”   And, Hopmann, Fig. 2; par [0040]: “…callers to the web service APIs 240 can simply request the configuration they want and they don't need to keep track of whether the object already exists or not.  In addition this means that updates are idempotent in that the same update call can be made twice with the identical effect to making it only once. …”  EN: Hopmann teaches: application programming interface (API) that includes methods for deploying machines and performing configuration changes on servers, wherein a [determining, one or more application programming interface calls from the plurality of application programming interface calls, the one or more application programming interface calls for configuring a cloud-based deployment of the cloud-based service]); 

causing execution of the modified one or more application programming interface calls to configure the cloud-based deployment of the cloud-based service (See, e.g., Hopmann, par [0073]:  “…the web methods in the Web Service APIs 650 follow two patterns that include get methods and update methods.  The get methods are designed to retrieve something, such as a value, an object, and the like that relates to the online service.  Update methods are used to act on an object within the online system and may involve one or more different processes that include one or more jobs being submitted to the work manager 110 for execution.”  And, Hopmann, par [0068]:  “Cloud manager 605 is used in deploying, configuring and managing the networks for the online service. …”  EN: Hopmann teaches: the web methods in the Web Service APIs 650 are used to act on an object within the online system and involve processes that include one or more jobs being submitted to the work manager 110 for execution in deploying, configuring and managing the networks for the online service [causing execution of the modified one or more application programming interface calls to configure the cloud-based deployment of the cloud-based service]).

Hopmann does not appear to explicitly teach:
identifying one or more configurable service parameters of a reusable template associated with a cloud-based service;

using the identified one or more configurable service parameters of the reusable template associated with the cloud-based service, …; 
modifying the one or more application programming interface calls to satisfy the identified one or more configurable service parameters of the reusable template associated with the cloud-based service: and

However, Rubin (US 2002/0065957 A1) in an analogous art in cloud computing teaches:
		identifying one or more configurable service parameters of a reusable template associated with a cloud-based service (See, e.g., Rubin, par [0011]:  “…a reusable object oriented (OO) framework for use with object oriented programming systems comprises an information retrieval (IR) shell that permits a framework user to define an index class that includes word index objects and provides an extensible information retrieval system that evaluates a user query by comparing information contained in the user query with information contained in the word index objects that relates to stored documents. …”  Also see, e.g., Rubin, par [0190]:  “… A parameterized class is represented by a cloud-shaped class icon with a rectangular box placed over a portion of the cloud.  The parameter list is named within the rectangular box.  An instantiated class includes a parameter box, called an adornment, in contrast to a dashed line box for a general class. …”  And, Rubin, Fig. 16, pars [0129]-[0130]:  “FIG. 16 shows details of the InformationRetrievalSystem class and its associated classes and objects.  …  The InformationRetrievalSystem class is therefore extensible as a template class for objects of its component classes and as a template for other InformationRetrievalSystem classes. …”  EN: Rubin teaches:  The InformationRetrievalSystem class, extensible as a template class for objects of its component classes, is a reusable object oriented (OO) framework [a reusable template] for use with object oriented programming systems to define an index class that includes a parameterized class represented by a cloud-shaped class icon with a rectangular box placed over a portion of the cloud.  The parameter list is named within the rectangular box.); 
		
		using the identified one or more configurable service parameters of the reusable template associated with the cloud-based service (See, e.g., Rubin, par [0011]:  “…a reusable object oriented (OO) framework for use with object oriented programming systems comprises an information retrieval (IR) shell that permits a framework user to define an index class that includes word index objects and provides an extensible information retrieval system that evaluates a user query by comparing information contained in the user query with information contained in the word index objects that relates to stored documents. …”  Also see, e.g., Rubin, par [0190]:  “… A parameterized class is represented by a cloud-shaped class icon with a rectangular box placed over a portion of the cloud.  The parameter list is named within the rectangular box.  An instantiated class includes a parameter box, called an adornment, in contrast to a dashed line box for a general class. …”  And, Rubin, Fig. 16, pars [0129]-[0130]:  “FIG. 16 shows details of the InformationRetrievalSystem class and its associated classes and objects.  …  The InformationRetrievalSystem class is therefore extensible as a template class for objects of its component classes and as a template for other InformationRetrievalSystem classes. …”  EN: Rubin teaches: a reusable object oriented (OO) framework [a reusable template] for use with object oriented programming systems comprises an information retrieval (IR) shell that permits a framework user to define an index class that includes a parameterized class represented by a cloud-shaped class icon with a rectangular box placed over a portion of the cloud.  The parameter list is named within the rectangular box.), …; 

		modifying the one or more application programming interface calls to satisfy the identified one or more configurable service parameters of the reusable template associated with the cloud-based service (See, e.g., Rubin, Fig. 16, pars [0129]-[0130]:  “FIG. 16 shows details of the InformationRetrievalSystem class and its associated classes and objects.  …  The InformationRetrievalSystem class is therefore extensible as a template class for objects of its component classes and as a template for other InformationRetrievalSystem classes.  FIG. 16 shows the InformationRetrievalSystem class with "has" relationships with classes called Parser, 
relationship with the WordIndex class.  All of these classes are shown in FIG. 16 as abstract base classes, indicated by the uppercase block "A" within the 
triangle adornment of the respective object clouds.  An abstract class is a 
class for which no instances may be created, the abstract class being a class 
of classes.  The object cloud of each class shows the methods (also called 
functions or operations) of each class.  FIG. 17 shows the methods of the 
InformationRetrievalSystem class. … The 
InformationRetrievalSystem class is therefore extensible as a template class 
for objects of its component classes and as a template for other 
InformationRetrievalSystem classes.  As a template for other objects, it 
permits different parsers, stoplists, and word indexes to be used by the 
system, so long as they meet the interface requirements of the classes.  As a 
template for other InformationRetrievalSystem classes, it permits override of 
object methods, so that a method can interact differently from the default 
method, if desired by a framework user, and can interact with different objects 
of the component classes, if desired by a framework user.  Thus, this aspect of 
the framework can be extended in both the components and the ways in which 
those components interact.”  EN: Rubin teaches:  The InformationRetrievalSystem class is extensible [modifying] as a template class for objects of its component classes and as a template for other InformationRetrievalSystem classes, which permits different parsers, stoplists, and word indexes to be used by the system, so long as they meet the interface requirements of the classes, and as a template for other InformationRetrievalSystem classes, it permits override [modifying] of object methods, so that a method can interact differently from the default method, if desired by a framework user, and can interact with different objects of the component classes, if desired by a framework user, which renders the above claim limitation obvious.); and


		It would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to beneficially incorporate the teachings of Rubin that teaches a reusable object oriented (OO) framework [a reusable template] for use with object oriented programming systems comprising a parameterized class, into the invention of Hopmann to provide a method for obtaining a plurality of application programming interface calls; determining, one or more application programming interface calls for configuring a cloud-based deployment of the cloud-based service; and causing execution of the modified one or more application programming interface calls to configure the cloud-based deployment of the cloud-based service, as taught by Hopmann.  A person having ordinary skill in the art would have been motivated to do so because, there is a need for an information retrieval system development mechanism tool that provides a basis for more rapid, less expensive, and simpler development of information retrieval systems with greater user flexibility (see Rubin, par [0010]).  Hopmann, and Rubin, are analogous arts directed generally to cloud computing.  



Regarding claim 3, Hopmann, and Rubin teaches: 
(Previously presented) The method of claim 2 (please see claim 2 rejection), wherein identifying the one or more configurable service parameters of the reusable template associated with the cloud-based service comprises: 

receiving, for the cloud-based service, a message that identifies the reusable template (See, e.g., Rubin, par [0011]:  “…a reusable object oriented (OO) framework for use with object oriented programming systems comprises an information retrieval (IR) shell that permits a framework user to define an index class that includes word index objects and provides an extensible information retrieval system that evaluates a user query by comparing information contained in the user query with information contained in the word index objects that relates to stored documents. …”  EN: Rubin teaches: a reusable object oriented (OO) framework [a reusable template] for use with object oriented programming systems comprises an information retrieval [a message that identifies the reusable template]) for the one or more configurable service parameters for instantiation during the cloud-based deployment of the cloud-based service (See, e.g., Rubin, par [0185]:  “… A class is represented by an irregularly shaped, dashed-line icon commonly referred to as a cloud.  FIG. 2, for example, shows several classes represented as clouds.  Each class is identified by a name that is unique to the associated class category and also indicates the relationship of each class to one of the mechanisms illustrated in FIG. 1.  Within a class icon, the class name is listed above attribute names, operation names followed by parentheses, and constraints that are enclosed within brackets. …“  And, Rubin, par [0190]:  “…A parameterized class is represented by a cloud-shaped class icon with a rectangular box placed over a portion of the cloud.  The parameter list is named within the rectangular box.  An instantiated class includes a parameter box, called an adornment, in contrast to a dashed line box for a general class.  …an instantiated class requires a "using" relationship to another concrete class for use as an actual parameter.”   EN: Rubin teaches: An instantiated class includes a parameter box, called an adornment, wherein an instantiated class requires a "using" relationship to another concrete class for use as an actual parameter [receiving, a message that identifies the reusable template for the one or more configurable service parameters for instantiation during the cloud-based deployment of the cloud-based service]); and
in response to receiving the message, associating, in a memory, the reusable template with the cloud-based service (See, e.g., Hopmann, Figs. 1, 2, 3; pars [0042]-[0043]:  “FIG. 3 shows an exemplary job record stored within a row of a database.  As illustrated, record 300 comprises job identifier 302, type 304, data 306, owner 308, step 310, last run 312, expire time 314, next time 316, state 318 and status 320. …for each task that is requested to be performed, the cloud manager creates a record in database 350 (e.g. work database 215 in FIG. 2).”  EN: Hopmann teaches: for each task that is requested to be performed, the cloud manager creates a record in database 350 [in response to receiving the message, associating, in a memory, the reusable template with the cloud-based service]).

Regarding claim 4, Hopmann, and Rubin teaches: 
(Previously presented) The method of claim 3 (please see claim 3 rejection), wherein causing the execution of the one or more application programming interface calls to configure the cloud-based deployment of the cloud-based service (See, e.g., Hopmann, par [0073]:  “…the web methods in the Web Service APIs 650 follow two patterns that include get methods and update methods.  The get methods are designed to retrieve something, such as a value, an object, and the like that relates to the online service.  Update methods are used to act on an object within the online system and may involve one or more different processes that include one or more jobs being submitted to the work manager 110 for execution.”  And, Hopmann, par [0068]:  “Cloud manager 605 is used in deploying, configuring and managing the networks for the online service. …”  EN: Hopmann teaches: the web methods in the Web Service APIs 650 are used to act on an object within the online system and involve processes that include one or more jobs being submitted to the work manager 110 for execution in deploying, configuring and managing the networks for the online service [causing the execution of the one or more application programming interface calls to configure the cloud-based deployment of the cloud-based service])  is responsive to receiving the message (See, e.g., Hopmann, Figs. 1, 2, 3; par [0043]:  “…for each task that is requested to be performed, the cloud manager creates a record in database 350 (e.g. work database 215 in FIG. 2).”  EN: Hopmann teaches: for each task that is requested to be performed [in response to receiving the message]) that identifies the reusable template for the one or more configurable service parameters (See, e.g., Hopmann, Fig. 1; par [0025]:  “Cloud manager keeps track of Images (such as Virtual Disk Images) that are the templates used to deploy new machines within a network. …”  EN: Hopmann teaches: Cloud manager keeps track of Images that are templates used to deploy new machines within a network).


Regarding claim 5, Hopmann, and Rubin teaches: 
(Previously presented) The method of claim 2 (please see claim 2 rejection),
wherein the reusable template comprises a hierarchical reusable template and wherein the one or more configurable service parameters correspond to the hierarchical reusable template (See, e.g., Rubin, par [0060]:  “…The ordering of classes in a class hierarchy goes from most general to least general (i.e., from general to specific).  Less general classes (e.g., the Feeder class) are said to inherit characteristics from the more general class or classes (i.e., the Zoo Keepers class in this case)…”  And, Rubin, Fig. 16, pars [0129]-[0130]:  “FIG. 16 shows details of the InformationRetrievalSystem class and its associated classes and objects.  …  The InformationRetrievalSystem class is therefore extensible as a template class for objects of its component classes and as a template for other InformationRetrievalSystem classes. …”   EN: Rubin teaches: The InformationRetrievalSystem class is extensible as a template class wherein ordering of classes in a class hierarchy goes from most general to least general where less general classes inherit characteristics from the more general class or classes.). 


Regarding claim 6, Hopmann, and Rubin teaches: 
(Previously presented)  The method of claim 5 (please see claim 5 rejection), wherein determining the one or more application programming interface calls for configuring the cloud-based deployment of the cloud-based service comprises determining, from the plurality of application programming interface calls, the one or more application programming interface calls for configuring the cloud-based deployment of the cloud-based service (See, e.g., Hopmann, Figs. 1, 7; par [0013]: “FIG. 1 illustrates a cloud management system for managing networks that are associated with an online service.  System 100 illustrates cloud manager 105 that is connected to and manages different networks potentially distributed across the world.  Each of the networks is configured to provide content services for one or more tenants (e.g. clients, customers).  The networks may be hosted within a cloud service and/or in an on-premises data center.  Cloud manager 105 is used in deploying, configuring and Hopmann, par [0003]: “… the API includes methods for deploying machines, updating machines, removing machines, performing configuration changes on servers, Virtual Machines (VMs), as well as performing other tasks relating to the management of the online service. …”  Hopmann, par [0077]: “Some update methods have properties that are only set on the first invocation of the update method.  Subsequent calls using the same update method with the same parameters may check to see if the initial properties have already been set to determine when the update method has already been called.”  Hopmann, par [0085]: “…a determination is made as to whether this request is the first request received through the API with the received parameters. …”  And, Hopmann, Fig. 2; par [0040]: “…callers to the web service APIs 240 can simply request the configuration they want and they don't need to keep track of whether the object already exists or not.  In addition this means that updates are idempotent in that the same update call can be made twice with the identical effect to making it only once. …”  EN: Hopmann teaches: application programming interface (API) that includes methods for deploying machines and performing configuration changes on servers, wherein a determination is made as to whether this request is the first request received through the API with the received parameters while subsequent calls using the same update method with the same parameters check to see if the initial properties have already been set, as updates are idempotent in that the same update call can be made twice with the identical effect to making it only once [determining, from the plurality of application programming interface calls, the one or more application programming interface calls for configuring the cloud-based deployment of the cloud-based service]) using the one or more configurable service parameters of an object oriented class associated with the cloud-based service (See, e.g., Rubin, par [0011]:  “…a reusable object oriented (OO) framework for use with object oriented programming systems comprises an information retrieval (IR) shell that permits a framework user to define an index class that includes word index objects and provides an extensible information retrieval system that evaluates a user query by comparing information Rubin, par [0190]:  “… A parameterized class is represented by a cloud-shaped class icon with a rectangular box placed over a portion of the cloud.  The parameter list is named within the rectangular box.  An instantiated class includes a parameter box, called an adornment, in contrast to a dashed line box for a general class.…”  EN: Rubin teaches: a reusable object oriented (OO) framework for use with object oriented programming systems comprises a parameterized class.).


Regarding claim 7, Hopmann, and Rubin teaches: 
(Previously presented) The method of claim 2 (please see claim 2 rejection), wherein determining the one or more application programming interface calls for configuring the cloud-based deployment of the cloud-based service comprises deriving, from the plurality of application programming interface calls, the one or more application programming interface calls for configuring the cloud-based deployment of the cloud-based service (See, e.g., Hopmann, Figs. 1, 7; par [0013]: “FIG. 1 illustrates a cloud management system for managing networks that are associated with an online service.  System 100 illustrates cloud manager 105 that is connected to and manages different networks potentially distributed across the world.  Each of the networks is configured to provide content services for one or more tenants (e.g. clients, customers).  The networks may be hosted within a cloud service and/or in an on-premises data center.  Cloud manager 105 is used in deploying, configuring and managing the networks.  The cloud manager is configured to receive requests through an idempotent and asynchronous application web service application programming interface (API) 150 that can tolerate intermittent network failures.”  Also see, e.g., Hopmann, par [0003]: “… the API includes methods for deploying machines, updating machines, removing machines, performing configuration changes on servers, Virtual Machines (VMs), as well as performing other tasks relating to the management of the online service. …”  Hopmann, par [0077]: “Some update methods have properties that are only set on the first invocation of the update method.  Subsequent calls using the Hopmann, par [0085]: “…a determination is made as to whether this request is the first request received through the API with the received parameters. …”  And, Hopmann, Fig. 2; par [0040]: “…callers to the web service APIs 240 can simply request the configuration they want and they don't need to keep track of whether the object already exists or not.  In addition this means that updates are idempotent in that the same update call can be made twice with the identical effect to making it only once. …”  EN: Hopmann teaches: application programming interface (API) that includes methods for deploying machines and performing configuration changes on servers, wherein a determination is made as to whether this request is the first request received through the API with the received parameters while subsequent calls using the same update method with the same parameters check to see if the initial properties have already been set, as updates are idempotent in that the same update call can be made twice with the identical effect to making it only once [deriving, from the plurality of application programming interface calls, the one or more application programming interface calls for configuring the cloud-based deployment of the cloud-based service]) using the one or more configurable service parameters of the reusable template associated with the cloud-based service (See, e.g., Rubin, par [0011]:  “…a reusable object oriented (OO) framework for use with object oriented programming systems comprises an information retrieval (IR) shell that permits a framework user to define an index class that includes word index objects and provides an extensible information retrieval system that evaluates a user query by comparing information contained in the user query with information contained in the word index objects that relates to stored documents. …”  Also see, e.g., Rubin, par [0190]:  “… A parameterized class is represented by a cloud-shaped class icon with a rectangular box placed over a portion of the cloud.  The parameter list is named within the rectangular box.  An instantiated class includes a parameter box, called an adornment, in contrast to a dashed line box for a general class.…”  EN: Rubin teaches: a reusable object oriented (OO) framework for use with object oriented programming systems comprises a parameterized class.).

Regarding claim 8, Hopmann, and Rubin teaches: 
(Previously presented) The method of claim 2 (please see claim 2 rejection), further comprising:	
determining, for deployment of a second cloud-based service that is a different service than the cloud-based service (See, e.g., Hopmann, par [0003]: “… the API includes methods for deploying machines, updating machines, removing machines, performing configuration changes on servers, Virtual Machines (VMs), as well as performing other tasks relating to the management of the online service. …”  EN: Hopmann teaches: the API includes methods for deploying machines, performing configuration changes on servers [determining, for deployment of a second cloud-based service that is a different service than the cloud-based service]), that the second cloud-based service is associated with the reusable template for the one or more configurable service parameters (See, e.g., Rubin, par [0011]:  “…a reusable object oriented (OO) framework for use with object oriented programming systems comprises an information retrieval (IR) shell that permits a framework user to define an index class that includes word index objects and provides an extensible information retrieval system that evaluates a user query by comparing information contained in the user query with information contained in the word index objects that relates to stored documents. …”  Also see, e.g., Rubin, par [0190]:  “… A parameterized class is represented by a cloud-shaped class icon with a rectangular box placed over a portion of the cloud.  The parameter list is named within the rectangular box.  An instantiated class includes a parameter box, called an adornment, in contrast to a dashed line box for a general class.…”  EN: Rubin teaches: a reusable object oriented (OO) framework for use with object oriented programming systems comprises a parameterized class.); and
causing execution of the one or more application programming interface calls to configure a cloud-based deployment of the second cloud-based service (See, e.g., Hopmann, par [0073]:  “…the web methods in the Web Service APIs 650 follow two patterns that include get methods and update methods.  The get methods are designed to retrieve something, such as a value, an object, and the like that relates to Hopmann, par [0068]:  “Cloud manager 605 is used in deploying, configuring and managing the networks for the online service. …”  EN: Hopmann teaches: the web methods in the Web Service APIs 650 are used to act on an object within the online system and involve processes that include one or more jobs being submitted to the work manager 110 for execution in deploying, configuring and managing the networks for the online service [causing execution of the one or more application programming interface calls to configure a cloud-based deployment of the second cloud-based service]).

Claims 9-15: 
System Claims 9-15 are similar to rejected method Claims 2-8, respectively. 
 As such, Claims 9-15 are rejected, under pre-AIA  35 U.S.C. 103(a), as being un-patentable by Hopmann, in view of Rubin, for similar rationale as applied for the rejection of the corresponding method claims hereinabove in this office action. 
Claims 16-22: 
Medium claims 16-22 are similar to rejected method Claims 2-8, respectively.  
As such, Claims 16-22 are rejected, under pre-AIA  35 U.S.C. 103(a), as being un-patentable by Hopmann, in view of Rubin, for similar rationale as applied for the rejection of the corresponding method claims hereinabove in this office action.



    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mazhar et al. (US 20100088150 A1) that teaches: managing a cloud computing environment comprising an application programming interface (API) call, or a set of multiple API calls.
Dorai et al. (US 20110296021 A1) that teaches: service request values are mapped to service template parameters using a controller such as cloud deployment manager.
Claussen et al. (US 7266766 B1) that teaches: an application programming interface (API) that provides extensions to enable application developers to extend and/or customize the core functionality thereof.


Response to Arguments
9.	The Applicant Arguments/Remarks, filed on 03/18/2021 under 37 CFR 1.111, have been fully considered but they are not persuasive to overcome the prior art rejections as they are either ineffective or moot in view of the new grounds of rejection used in this office action that were necessitated by Applicant’s amendments.
	Examiner also maintains the double patenting rejections of claims 2, 9, and 16 for reasons presented hereinabove, in this office action.

Conclusion
10. 	Claims 2-22 are rejected. 
Claim 1 had been canceled.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED N HUDA whose telephone number is (571)270-7171.  The examiner can normally be reached on Reg. Hrs M-F: 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/MOHAMMED N HUDA/Examiner, Art Unit 2191                                                                                                                                                                                             /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191